

AGREEMENT AND PLAN OF REORGANIZATION


AGREEMENT AND PLAN OF REORGANIZATION (“Agreement”) dated as of September 9,
2008, by and between Old Berliner, Inc., a Delaware corporation (“OBI”), and
Berliner Communications, Inc., a Delaware corporation (“BCI”).
 
WHEREAS, OBI wishes to transfer its business and substantially all of its assets
to BCI solely in exchange for voting shares of BCI in a transaction intended to
qualify as a “reorganization” within the meaning of Section 368(a)(l)(C) of the
Internal Revenue Code of 1954, as amended (the “Code”), it being contemplated by
BCI and OBI that OBI will thereafter, as an integral part of the transaction,
distribute the shares of BCI received in the transaction to OBI’s shareholders
in complete liquidation of OBI and dissolve; and BCI wishes to acquire the
business and substantially all of the assets of OBI on the terms and conditions
set out herein; and
 
WHEREAS, BCI desires to complete the transaction in order to facilitate OBI’s
distribution of shares of common stock of BCI, par value $.01 per share (“BCI
Common Stock”) to OBI’s shareholders so that the outstanding shares of BCI
Common Stock will be held by a significantly larger number of record
shareholders, which will increase the “public float” of BCI Common Stock.

 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, BCI and OBI, agree as follows:
 
1. Exchange of Assets.
 
1.01 Exchange of Assets. On the terms and subject to the conditions set forth
herein, at the Closing (as defined in Section 4.01), effective as of the Closing
Date (as defined in Section 4.01), BCI shall acquire from OBI, and OBI shall
assign, transfer, convey and deliver to BCI, all of OBI’s right, title and
interest in and to all of the assets and properties of OBI including, without
limitation, 13,104,644 shares of the Common Stock of BCI registered in the name
of OBI (the “OBI Transferred Shares”) as the same shall exist on the Closing
Date, except for the Excluded Assets as described in Section 1.02, all of such
assets and properties being hereinafter collectively referred to as the
“Transferred Assets,” which Transferred Assets constitute (and on the Closing
Date will constitute) substantially all of the assets of OBI.
 
1.02. Excluded Assets. Notwithstanding anything to the contrary which may be
contained herein, the Transferred Assets shall not include:
 
(a) cash in an amount equal to $400,000 less the amount of cash expended by OBI
from and after the date hereof to and including the Closing Date for the
expenses and costs incurred by OBI in connection with this Agreement and the
transactions contemplated herein, including its liquidation and dissolution.
 
(b) OBI’s minutes of meetings of its board of directors and shareholders, tax
records, shareholder records and share ledgers; and
 
(c) OBI’s rights under or pursuant to this Agreement.


1.03 Instruments of Transfer. On the Closing Date, OBI shall deliver, or cause
to be delivered, to BCI (a) duly executed instruments of transfer and
assignment, including, without limitation, bills of sale and assignments and the
certificate(s) representing the OBI Transferred Shares endorsed in blank, in
form and substance reasonably satisfactory to BCI and its counsel, sufficient to
vest in BCI valid title to all of OBI's right, title and interest in and to the
Transferred Assets, free and clear of all mortgages, claims, liens, charges or
encumbrances of any kind or nature whatsoever, and (b) a check in the amount of
all cash and cash equivalents included in the Transferred Assets.
 
 
2

--------------------------------------------------------------------------------

 

1.04 Assumption of Liabilities. BCI does not and shall not assume any
liabilities or obligations of OBI.
 
1.05. Tax-Free Reorganization. The transactions contemplated by this Agreement
are intended to qualify as a “reorganization” within the meaning of Section
368(a)(1)(C) of the Code, all of the Issued Shares (as defined below) are
intended to constitute consideration issued in connection with the
reorganization, and this Agreement is intended to constitute a “plan of
reorganization” within the meaning of the regulations promulgated under Section
368 of the Code. The parties hereto agree to prepare and file tax returns that
are consistent with the intention of having the transactions contemplated by
this Agreement constitute a reorganization within the meaning of Section 368 of
the Code.
 
2. Exchange Consideration.
 
2.01 Exchange Consideration. In exchange for, and in consideration of, the
assignment, conveyance and transfer of the Transferred Assets as provided
herein, BCI shall convey and deliver to OBI at the Closing a certificate or
certificates for 13,104,644 shares (as may be hereafter be adjusted as provided
in Section 2.02 hereof) of the common stock, par value $.01 per share, of BCI
(the “Issued Shares”).
 
2.02 Adjustment of Number of Issued Shares. If after the date of this Agreement
and prior to the Closing Date, BCI shall (a) declare any dividend payable in
shares of BCI Common Stock to its common stockholders of record prior to the
Closing Date; or (b) split, combine, reclassify or make a similar change in the
outstanding shares of BCI Common Stock, an equitable adjustment shall be made in
the number of Issued Shares deliverable to OBI hereunder on the Closing Date
under Section 2.01.

 
3

--------------------------------------------------------------------------------

 


3. Closing.
 
3.01 Closing. The closing of the transactions to be effected hereunder (the
“Closing”) shall be held at the offices of Morse, Zelnick, Rose & Lander, LLP,
405 Park Avenue, New York, NY 10022 at 10:00 A.M. on the third business day
after all of the conditions to Closing as set forth in Articles 7 and 8, shall
have been satisfied, or at such other place or at such other time as BCI and OBI
may mutually agree (the “Closing Date”).
 
4. Representations and Warranties of OBI. OBI represents and warrants to and
agrees with BCI as follows:
 
4.01 Organization and Good Standing. OBI is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
OBI has full corporate power and authority to conduct its business as now
conducted and to own or lease and operate the assets and properties now owned or
leased and operated by it. OBI is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of its business or the
character of its properties requires such qualification.
 
4.02 Capitalization of OBI. All of the outstanding shares of capital stock of
OBI are owned beneficially and of record as set forth on Schedule 4.02 hereof.

 
4

--------------------------------------------------------------------------------

 


4.03 Authority and Compliance. OBI has full corporate power and authority to
execute and deliver this Agreement. The consummation and performance by OBI of
the transactions contemplated by this Agreement have been duly and validly
authorized by all necessary corporate actions (except for the approval of the
shareholders of OBI). This Agreement has been duly and validly executed and
delivered on behalf of OBI and constitutes a valid obligation of OBI,
enforceable in accordance with its terms, except to the extent that such
enforceability may be limited by applicable insolvency, bankruptcy,
reorganization or similar laws affecting the enforcement of creditors' rights
generally and by general equity principles. No consent, authorization or
approval of, exemption by, or filing with, any domestic governmental or
administrative authority, or any court, is required by OBI or any of its
shareholders to be obtained or made in connection with the execution, delivery
and performance of this Agreement or the consummation of the transactions
contemplated hereby.
 
4.04 No Conflict. The performance of this Agreement and the consummation of the
transactions contemplated hereby will not result in a breach or violation of any
of the terms or provisions of, or constitute a default under the articles of
incorporation or by-laws of the OBI.
 
4.05 Title. OBI has good and valid title to the Transferred Assets free and
clear of all liens, security interest and other encumbrances of any kind or
nature whatsoever.
 
5. Representations and Warranties of BCI. BCI hereby represents and warrants to
OBI as follows:
 
5.01 Organization and Good Standing. BCI is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with full corporate power and authority to conduct its business as now conducted
and to own or lease and operate the assets and properties now owned or leased
and operated by it.

 
5

--------------------------------------------------------------------------------

 


5.02 Authority and Compliance. BCI has full corporate power and authority to
execute and deliver this Agreement. The consummation and performance by BCI of
the transactions contemplated by this Agreement have been duly and validly
authorized by all necessary corporate and other proceedings. This Agreement has
been duly and validly executed and delivered on behalf of BCI and constitutes a
valid obligation of BCI, enforceable in accordance with its terms, except to the
extent that such enforceability may be limited by applicable insolvency,
bankruptcy, reorganization or similar laws affecting the enforcement of
creditors' rights generally and by general equity principles. Except for filings
and approvals under applicable federal and states securities laws, no consent,
authorization or approval of, exemption by, or filing with, any domestic
governmental or administrative authority, or any court, is required to be
obtained or made by BCI in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby.
 
5.03 No Conflict. The performance of this Agreement and the consummation of the
transactions herein contemplated will not result in a breach or violation of any
of the terms or provisions of, or constitute a default under (i) any contract or
other agreement or instrument to which BCI is a party or by which BCI or any of
its properties or assets is bound; (ii) the certificate of incorporation or
by-laws of BCI; or (iii) any law, order, rule, regulation, writ, injunction or
decree applicable to BCI.

 
6

--------------------------------------------------------------------------------

 


5.04 SEC Filings. BCI has delivered to OBI (i) its annual report on Form 10-K
with respect to the fiscal year ended June 30, 2007 and (ii) its quarterly
report on Form 10-Q with respect to the quarter ended March 31, 2008 (the “SEC
Filings’”). The SEC Filings are true, complete and correct in all material
respects. The financial statements contained in the SEC Filings are true,
complete and correct and fairly present in all material respects the financial
position of the BCI as of the respective dates thereof and the results of
operations for the periods then ended and have been prepared in conformity with
GAAP applied on a basis consistent with prior periods. None of the SEC Filings,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein in order to make the
statements therein in light of the circumstances under which they were made not
misleading
 
5.05 Issuance of Shares. The Issued Shares will be validly issued, fully paid
and non-assessable, and free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of stockholders of BCI and will not impose personal
liability upon the holder thereof.
 
6. Covenants.
 
6.01. Registration Statement. 
 
(a) BCI will prepare a Registration Statement on Form S-4 and file the same with
the Securities and Exchange Commission (“SEC”) to register the issuance of the
Issued Shares to OBI and the subsequent distribution of the Issued Shares by OBI
to its shareholders in connection with the subsequent liquidation of OBI (the
“Registration Statement”). BCI will file the Registration Statement with the SEC
as soon as reasonably practicable after the filing by BCI of its Form 10-K for
the year ended June 30, 2008. BCI will use its reasonable efforts to have the
Registration Statement declared effective as soon as practicable after the
filing thereof.

 
7

--------------------------------------------------------------------------------

 


(b) OBI hereby agrees that the taking of the action by BCI set forth in Section
6.01(a) will be in full satisfaction of BCI’s obligations to OBI pursuant to
Section 8.1(d) of the Asset Purchase Agreement dated as of February 18, 2005 by
and among Novo Networks, Inc. (now known as BCI), Berliner Communications, Inc.
(now known as OBI) and certain other parties.
 
6.02 Proxy Materials. As soon as is reasonably practicable after the
Registration Statement has been declared effective, OBI will call a meeting of
its shareholders to approve the transactions contemplated by this Agreement. The
notice of the meeting sent to such shareholders will include the Prospectus
which is a part of the Registration Statement.
 
6.03 Liquidation. From and after the Closing Date, OBI will not engage in any
business, and will promptly liquidate and dissolve as a corporation and will
distribute the Issued Shares received pursuant to Section 2 hereof to its
shareholders in complete cancellation of their shares of OBI capital stock,
except that OBI shall not distribute any fractional interests in shares of BCI
common stock but shall arrange for the sale for the account of its shareholders
of a sufficient number of shares of BCI common stock to enable it to distribute
cash in lieu of any fractional interests to which its shareholders would
otherwise be entitled.
 
6.04 Conduct of OBI Until Closing Date. From and after the date hereof until the
Closing Date OBI shall:
 
(a) operate its business only in the usual, regular and ordinary manner.
 
(b) not sell, transfer or otherwise dispose of any of the OBI Transferred
Shares; and
 
(c) maintain its books and records in the usual, regular and ordinary manner on
a basis consistent with prior periods.

 
8

--------------------------------------------------------------------------------

 


6.05 Access. OBI shall afford BCI and its representatives free and full access
during regular business hours to all of the books and record of OBI.
 
7. Conditions Precedent to the Obligations of BCI. The obligations of BCI
pursuant to this Agreement are subject to the satisfaction at the Closing of
each of the following conditions; provided, however, that BCI may, in its sole
discretion, waive any of such conditions and proceed with the transactions
contemplated hereby.
 
7.01 Accuracy of Representations and Warranties. The representations and
warranties of OBI contained in this Agreement or any other document delivered to
BCI at the Closing in connection with this Agreement shall be true in all
material respects on and as of the Closing Date, as if made on and as of the
Closing Date.
 
7.02 Performance of Agreements. OBI shall have performed and complied with all
covenants, obligations and agreements to be performed or complied with by it on
or before the Closing Date pursuant to this Agreement.
 
7.03  Litigation. Etc. No claim, action, suit, proceeding, arbitration, hearing
or notice of hearing shall be pending (and no action or investigation by any
governmental authority shall be threatened) which seeks to enjoin or prevent the
consummation of the transactions contemplated by this Agreement.
 
7.04 Officer's Certificate. BCI shall have received a certificate of an officer
of OBI, dated the Closing Date, certifying as to the fulfillment of the
conditions set forth in Sections 7.01, 7.02 and 7.03 hereof.

 
9

--------------------------------------------------------------------------------

 



7.05 Actions, Proceedings, Etc. All actions, proceedings, instruments and
documents required to carry out the transactions contemplated by this Agreement
and all other related legal matters shall have been taken, prepared and
completed in a manner reasonably satisfactory to BCI and its counsel; and BCI
shall have been furnished with such other instruments and documents as it shall
have reasonably requested.
 
7.06 Shareholder Approval. The shareholders of OBI shall have approved the
transactions contemplated by the Agreement in accordance with the provisions of
the Delaware General Corporation Law.
 
8. Conditions Precedent to the Obligations of the OBI. The obligations of OBI
under this Agreement are subject to the satisfaction at the Closing of the
following conditions; provided, however, that OBI may, in its sole discretion,
waive any of such conditions and proceed with the transactions contemplated
hereby.
 
8.01 Accuracy of Representations and Warranties. The representations and
warranties of BCI contained in this Agreement or any other document delivered by
BCI to OBI at the Closing in connection with this Agreement shall be true in all
material respects on and as of the Closing Date, as if made on and as of the
Closing Date.
 
8.02 Performance of Agreements. BCI shall have performed and complied with all
covenants, obligations and agreements to be performed or complied with by it on
or before the Closing Date pursuant to this Agreement.
 
8.03 Litigation. Etc. No claim, action, suit, proceeding, arbitration, hearing
or notice of hearing shall be pending (and no action or investigation by any
governmental authority shall be threatened) which seeks to enjoin or prevent the
consummation of the transactions contemplated by this Agreement.
 
8.04 Officer’s Certificate. OBI shall have received a certificate of an officer
of BCI, dated the Closing Date, certifying as to the fulfillment of the
conditions set forth in Sections 8.01, 8.02 and 8.03 hereof.

 
10

--------------------------------------------------------------------------------

 


8.05 Actions, Proceedings, Etc. All actions, proceedings, instruments and
documents required to carry out the transactions contemplated by this Agreement
and all other related legal matters shall have been taken, prepared and
completed in a manner reasonably satisfactory to OBI and its counsel; and OBI
shall have been furnished with such other instruments and documents as they
shall have reasonably requested.
 
8.06 Shareholder Approval. The shareholders of OBI shall have approved the
transactions contemplated by the Agreement in accordance with the provisions of
the Delaware General Corporation Law.
 
9. Indemnification.
 
9.01 Indemnification by BCI. BCI hereby covenants and agrees with OBI that it
shall reimburse and indemnify OBI and their successors and assigns (individually
an “Indemnified Party”) and hold them harmless from, against and in respect of
any and all costs, losses, claims, liabilities, fines, penalties, damages and
expenses (including interest which may be imposed in connection therewith and
court costs and reasonable fees and disbursements of counsel) incurred by any of
them due to, arising out of, or in connection with a breach of any of the
representations, warranties, covenants or agreements made by BCI in this
Agreement (a “Claim”).
 
9.02 Indemnification by OBI. OBI hereby covenants and agrees with BCI that it
shall reimburse and indemnify BCI and its successors and assigns (also
individually an “Indemnified Party”) and hold them harmless from, against and in
respect of any and all costs, losses, claims, liabilities, fines, penalties,
damages and expenses (including interest which may be imposed in connection
therewith and court costs and reasonable fees and disbursements of counsel)
incurred by any of them due to, arising out of, or in connection with a breach
of any of the representations, warranties, covenants or agreements made by OBI
in this Agreement (also a “Claim”).

 
11

--------------------------------------------------------------------------------

 


9.03 Right to Defend. etc. If the facts giving rise to any such indemnification
shall involve any actual Claim or demand by any third party against an
Indemnified Party, the indemnifying party shall be entitled to notice of and
entitled to defend or prosecute such Claim at its expense and through counsel of
its own choosing if it advises the Indemnified Party in writing of its intention
to do so within thirty (30) days after notice of such Claim has been given to
the indemnifying party (without prejudice to the right of any Indemnified Party
to participate at its expense through counsel of its own choosing). Such
Indemnified Party shall cooperate in the defense and/or settlement of such
Claim, but shall be entitled to be reimbursed for all costs and expenses
incurred by it in connection therewith. No settlement of any Claim may be made
without the consent of the indemnifying party, which consent may not be
unreasonably withheld; provided, however, that if such indemnifying party has
been offered the opportunity to defend such Claim and has elected not to do so
then settlement may be made without the consent of the indemnifying party.
 
10. General Provisions.
 
10.01 Survival of Representations, Warranties, Covenants, and Agreements. The
representations, warranties, covenants and agreements contained in this
Agreement shall survive the execution of this Agreement and the closing of the
transactions contemplated hereby.

 
12

--------------------------------------------------------------------------------

 

10.02 Expenses. Whether or not the transactions contemplated by this Agreement
are consummated, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expense.
 
10.03 Notices. All notices, requests, demands and other communications which are
required to be or may be given under this Agreement to any party to any of the
other parties shall be in writing and shall be deemed to have been duly given
when (a) delivered in person, the day following dispatch by an overnight courier
service (such as Federal Express or UPS, etc.) or (c) five (5) days after
dispatch by certified or registered first class mail, postage prepaid, return
receipt requested, to the party to whom the same is so given or made
 
If to OBI addressed to:
 
Old Berliner, Inc.
   
c/o Richard Berliner, Chief Executive Officer
   
97 Linden Avenue
   
Elmwood Park, NJ 07407
     
with a copy to:
 
Morse, Zelnick, Rose & Lander, LLP
   
405 Park Avenue
   
New York, NY 10022
   
Attn: George Lander, Esq.
     
If to BCI addressed to:
 
Berliner Communications, Inc.
   
97 Linden Avenue
   
Elmwood Park, NJ 07407
   
Attn: Nicholas Day, General Counsel
     
with a copy to:
 
Andrews & Kurth LLP
   
1717 Main Street
   
Dallas, Texas 75201
   
Attn: Quentin Faust, Esq.



10.04 Assignability and Amendments. This Agreement shall not be assignable by
any of the parties hereto. This Agreement cannot be altered or otherwise amended
except pursuant to an instrument in writing signed by each of the parties. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, legal representatives and assigns.

 
13

--------------------------------------------------------------------------------

 


10.05 Entire Agreement. This Agreement and the other writings and agreements
specifically identified herein contain the entire agreement between the parties
with respect to the transactions contemplated herein and supersede all previous
written or oral negotiations, commitments and understandings.
 
10.06 Waivers, Remedies. Any condition to the performance of any party hereto
which legally may be waived on or prior to the Closing Date may be waived by the
party entitled to the benefit thereof. Any waiver must be in writing and signed
by the party to be bound thereby. A waiver of any of the terms or conditions of
this Agreement shall not in any way affect, limit or waive a party's rights
under any other term or condition of this Agreement. All remedies under this
Agreement shall be cumulative and not alternative.
 
10.07 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
 
10.08 Headings. All headings (including, without limitation, Article headings
and Section titles) are inserted for convenience of reference only and shall not
affect the meaning or interpretation of any such provisions or of this
Agreement, taken as an entirety.
 
10.09 Severability. If and to the extent that any court of competent
jurisdiction holds any provision (or any part thereof) of this Agreement to be
invalid or unenforceable, such holding shall in no way affect the validity of
the remainder of this Agreement.

 
14

--------------------------------------------------------------------------------

 

10.10 No Third Party Beneficiaries. Nothing contained in this Agreement shall be
deemed to confer rights on any Person or to indicate that this Agreement has
been entered into for the benefit of any Person, other than the parties hereto.
 
10.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
laws provisions.
 
10.12 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption of burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
 
10.12 Further Assurances. At any time after the Closing Date, each party shall
upon request of another party, execute, acknowledge and deliver all such further
and other assurances and documents, and will take such action consistent with
the terms of this Agreement, as may be reasonably requested to carry out the
transactions contemplated herein and to permit each party to enjoy its rights
and benefits hereunder.
 
11. Termination.
 
11.01 Termination. This Agreement may be terminated (notwithstanding approval of
the shareholders of OBI:
 
(a) by the mutual consent in writing of the Boards of Directors of OBI and BCI;
or

 
15

--------------------------------------------------------------------------------

 

(b) if the Closing Date has not occurred by June 30, 2009, at any time
thereafter by either BCI or OBI, upon ten days prior written notice to the
non-terminating party.
 
11.02 Effect of Termination. In the event of a termination of this Agreement
pursuant to Section 11.01 hereof, each party shall pay the costs and expenses
incurred by it in connection with this Agreement and no party (or any of its
officers, directors and shareholders) shall be liable to any other party on
account of such termination.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
Attest:
 
OLD BERLINER, INC.
       
/s/Nicholas Day
 
By:
/s/ Rich Berliner
Nicholas Day, Secretary
   
Rich Berliner, CEO & President



Attest:
 
BERLINER COMMUNICATIONS, INC.
       
/s/ Raymond A. Cardonne, Jr.
 
By:
/s/ Rich Berliner
Raymond A. Cardonne, Jr.,
   
Rich Berliner, CEO & President
Treasurer
     




 
16

--------------------------------------------------------------------------------

 
 